Citation Nr: 0908935	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-24 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969, including service in Korea from December 1966 
to January 1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.  

The case was remanded in March 2007 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (2008).
	
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2008).  

The evidence reflects that the Veteran has been diagnosed 
with PTSD due to his service, as indicated by the April 2008 
VA examination.  As reflected in the December 2004 letter 
from the representative, the Veteran claims that his PTSD 
resulted from traumatic stressors including as a result of 
guard and patrol duty along the DMZ.  This included being 
fired on and mortared by North Korean troops, as well as 
being exposed to psychological warfare tactics consisting of 
physical threats announced through loudspeakers by those 
troops. 
 
The Veteran has also submitted a document titled Chronology 
of Combat 1954 to 1991, published at the organizational 
internet website for Korean Defense Veterans of America.  
That document contains a table listing U.S. Forces incidents 
during that period; and shows that in July 1967, three were 
killed in action associated with a North Korean ambush in the 
DMZ; that in August 1967, three were killed in action and 
wounded in action by a North Korean ambush in the DMZ; and 
that later in August 1967, a North Korean mine in the DMZ 
killed three U.S. Soldiers on patrol.  These incidents were 
highlighted in the document, suggesting that the Veteran also 
implicitly claims these incidents as part of his traumatic 
stressors.  There is also a table titled Korea Hostile Fire 
Deaths, which shows that there were six such deaths in 1966, 
twelve in 1967 and three in 1968. 
 
The claims file contains annual unit histories for the 13th 
Engineer Battalion for the years 1967 and 1968, provided by 
the USASCRUR (As noted previously, the name of USASCRUR has 
been changed to U.S. Army and Joint Services Records Research 
Center (JSRRC).  The 1968 history begins with an introduction 
that 'an exciting and exacting period of the 13th Engineer 
Battalion history was written under semi-wartime conditions 
with an awareness for acute military preparedness and 
vigilance.  The intrusions and overt military actions of the 
North Koreans..." 
 
The Veteran provided additional information regarding his 
alleged stressor(s) in July 2007.  Specifically, he stated 
that the U.S. 7th Infantry Division construction team (13th 
Engineers) was ambushed south of the DMZ during daylight near 
Freedom Village.  Three U.S. soldiers were KIA and sixteen 
were WIA.  The date the incident occurred was on August 10, 
1967.  His unit assignment was A Company 13th Engineer Bn. 7th 
infantry Division.  The dates of his unit assignment were 
from December 17, 1966 to January 17, 1968.  
 
The Board finds that the Veteran has submitted enough 
information, as required by M21-1MR, Part IV, subpart ii, 
I.D.15.c, to conduct a records search with the JSRRC for 
corroboration of the Veteran's in-service stressor of the 
ambush.  

The record does not indicate that an attempt was made to 
corroborate the Veteran's alleged stressor(s) by contacting 
the JSRRC as ordered in the Board's March 2007 remand order.  
A remand by the Court confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Further, where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  The Board 
finds that an attempt must be made to verify the Veteran's 
claimed stressors before further action is taken.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the JSRRC, 
requesting that the JSRRC, or any other 
appropriate entity to include the 
Director, National Archives and Records 
Administration (NARA), requesting that an 
attempt be made to independently verify 
the claimed stressor(s).  Specifically, 
his unit assignment should be verified 
and whether the U.S. 7th Infantry 
Division construction team (13th 
Engineers) was ambushed south of the DMZ 
during daylight near Freedom Village.  
And, whether three U.S. soldiers were KIA 
and sixteen were WIA.  The date the 
incident occurred was on August 10, 1967.  
His unit assignment was A Company 13th 
Engineer Bn. 7th infantry Division.  If 
no such records exist, documentation from 
JSRRC that the records do not exist MUST 
be placed in the claims folder.

2.  After the aforementioned development 
is complete, the RO should determine if 
the Veteran either 1) engaged in combat 
with the enemy (and the Veteran's alleged 
stressor is consistent with the 
circumstances of such combat) or 2) has a 
verified in-service stressor.  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD, in light of the 
additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before transferring the case 
to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




